Title: From Thomas Jefferson to Frederick Winslow Hatch, 22 April 1823
From: Jefferson, Thomas
To: Hatch, Frederick Winslow


Dear Sir
Monticello
Apr. 22. 23.
I have examined the proposed constitution of the Library society, which I like well, and now return, suggesting only some doubts on particular parts. Art. 9. ‘the committee to purchase such books as shall be agreed upon by the shareholders.’ the committee of 7. will be more likely to make a good choice, than the 200.Art. 11. does not say distinctly whether all, or what, votes are to be counted by shares.I think the use of the books should not be confined to share holders, but open to all; our object being to diffuse instruction as extensively as possible. but non-shareholders besides a pawn of the value of the book should pay a certain compensation by the week for the use of a book in proportion to it’s volume, & the volume to be decided by it’s weight, not by it’s format in folio, 4to 8vo 12mo Etc. perhaps it would be just to allow shareholders the use of a book gratis for a reasonable time,  and if longer kept they should pay as non-share holders. this however should not be in the constitution, but in the form of a law, subject to alterations from time to time as experience might point out.I suggest these things for consideration only. not knowing where to enquire for the subscription paper I will ask the favor of you to set me down for four shares. affectionately & respectfully yoursTh: JeffersonP.S. I ask your acceptance of a dish of sea–kale.